Case 19-02009-tnw           Doc 33      Filed 02/21/20 Entered 02/21/20 10:55:04                    Desc Main
                                        Document     Page 1 of 13

                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    COVINGTON DIVISION


    IN RE

    DONALD R. NAGEL, JR.                                                                 CASE NO. 19-20055

    DEBTOR                                                                                       CHAPTER 13

    DONALD R. NAGEL, JR.                                                                           PLAINTIFF

    V.                                                                                     ADV. NO. 19-2009

    KENTUCKY TAX BILL SERVICING,                                                                DEFENDANT
    INC.


               MEMORANDUM OPINION AND ORDER GRANTING MOTION TO
                    DISMISS IN PART, ABSTAINING IN PART, AND
                     DENYING MOTION FOR LEAVE TO AMEND

            This adversary proceeding is before the Court on Defendant’s Motion to Dismiss [AP

ECF No. 15] the First Amended Class Action Complaint (the “Complaint”) [AP ECF No. 4]

that Plaintiff/Debtor Donald R. Nagel, Jr. filed against Defendant/Creditor Kentucky Tax Bill

Servicing, Inc. (“KTBS”).1 Because the Bankruptcy Code does not provide a private cause of

action for filing a false claim, Counts 1, 6 and 7 will be dismissed and Plaintiff’s Motion for

Leave to Amend [AP ECF No. 23] will be denied premised on futility. Further, the Court will

sua sponte abstain from hearing the remaining state law counts.

                          FACTS AND PROCEDURAL BACKGROUND

         The Complaint generally alleges the following facts. Debtor previously owned real

property located at 291 Rogers Road, Demossville, Pendleton County, Kentucky (the

“Demossville Property”). Debtor failed to pay property taxes assessed on the Demossville


1
 References to the docket in this adversary proceeding appear as [AP ECF No. ]. References to the docket in
Debtor’s main bankruptcy case appear as [Bk. ECF No. __].
Case 19-02009-tnw       Doc 33    Filed 02/21/20 Entered 02/21/20 10:55:04            Desc Main
                                  Document     Page 2 of 13

Property for tax years 2003, 2004, 2006, and 2007 resulting in Pendleton County’s tax lien on

the property. KTBS purchased the four certificates of delinquency for the unpaid taxes (the

“Certificates”).

       In 2010, KTBS filed an action in Kentucky state court against Debtor seeking to collect

on the Certificates. The state court entered an “In Rem Judgment and Order of Sale” on April

10, 2012 (the “2012 Judgment”). The Master Commissioner offered the Demossville Property

for sale in July 2012 but received no bids. The Master Commissioner then conveyed the

Demossville Property to KTBS, who later sold it in 2017 for $4,500.

       In 2015, based on the 2012 Judgment, KTBS filed a notice of judgment lien against all

of Debtor’s property in Pendleton County and filed a second state court complaint (the “2015

Case”) seeking a personal judgment against Debtor and sale of Debtor’s home at 9710

Kentucky Highway 467, Williamstown, Pendleton County, Kentucky (the “Williamstown

Property”).

       As Debtor alleges:

       In the 2015 Litigation, KTBS asserted that it had two methods by which to foreclose on
       a piece of property owned by Plaintiff but unrelated to the certificates of delinquency.
       First, KTBS claimed that it had an in personam judgment from the 2010 Litigation and,
       as a result, was entitled to assert a judgment lien pursuant to K.R.S. 426.720. Second,
       KTBS claimed that K.R.S. 134.546(4) provided it the ability to execute on any property
       owned by a delinquent taxpayer even if it held only an in rem judgment. [AP ECF No.
       4, ¶ 24].

       The state court initially entered the requested in personam judgment against Debtor and

ordered the sale of the Williamstown Property. However, in 2017, the state court set aside the

judgment. As Debtor states:

       The Court noted that KTBS “represented to the Court that the judgment
       [in the 2010 Litigation] was a personal judgment against [Debtor] when in fact, the
       judgment was in rem only.” As such, the Court held that KTBS had a judgment only
       against the property, not the individual. The Court further held that K.R.S. 134.546(4)
       did not alter this result… [Id. at ¶ 27].


                                               2
Case 19-02009-tnw            Doc 33      Filed 02/21/20 Entered 02/21/20 10:55:04                       Desc Main
                                         Document     Page 3 of 13



         The Complaint then sets forth a series of allegations concerning KTBS’s conduct in

other bankruptcy cases in this district to support Debtor’s claim that KTBS files false liens and

claims in the Bankruptcy Court to further an illegal scheme.2 The Complaint seeks to bring the

claims as a class action on behalf of the following purported class members:

         All persons who had a certificate of delinquency issued by the Kentucky
         Department of Revenue on real property in which they held an ownership interest
         that was purchased by Kentucky Tax Bill Servicing, Inc., and who subsequently
         filed a petition for relief under Title 11, Chapters 13 or 7, in the Eastern District of
         Kentucky, and in which Kentucky Tax Bill Servicing, Inc., filed a false proof of
         claim. [Id. at ¶ 44].

         The Complaint contains seven counts:

                     Count                         Cause of Action
                       1         Filing False Claims in Bankruptcy
                       2         Violation of KRS § 434.155—Filing an Illegal Lien
                       3         Violation of KRS § 134.452
                       4         Slander of Title
                       5         Abuse of Process
                       6         Injunctive Relief
                       7         Declaratory Relief

         Debtor requests an award of monetary damages totaling $11,935.05, representing

attorneys’ fees and costs charged to him by the first mortgage holder on the Williamstown

Property. The fees and costs were incurred to defend the mortgage holder’s interest during the

2015 Case and subsequent appeals. Debtor also requests declaratory and injunctive relief

against KTBS.



2
   In fact, in Debtor’s main chapter 13, KTBS filed its Proof of Claim initially asserting a $25,890.92 claim secured
by a judgment lien based on the Certificates and the 2012 Judgment. The Court sustained the Debtor’s claim
objection and disallowed KTBS’s claim under the doctrine of claim preclusion because the 2012 Judgment and the
conveyance of the Demossville Property to KTBS, fully adjudicated Debtor’s liability to KTBS arising from the
Certificates. In re Nagel, No. 19-20055, 2019 Bankr. LEXIS 3718 (Bankr. E.D. Ky. Dec. 5, 2019). The Court
confirmed the Debtor’s chapter 13 plan on August 3, 2019, with the stipulation that all non-exempt proceeds from
this adversary proceeding shall be paid to the chapter 13 Trustee for the benefit of the bankruptcy estate. [Bk. ECF
No. 54.]


                                                         3
Case 19-02009-tnw              Doc 33      Filed 02/21/20 Entered 02/21/20 10:55:04            Desc Main
                                           Document     Page 4 of 13

           KTBS’s Motion to Dismiss argues that Debtor has no private right of action under

federal law for Count 1 and, as a result, is not entitled to either the injunctive or declaratory

relief sought under Counts 6 and 7. Further, KTBS argues that the Court lacks subject matter

jurisdiction over Counts 2, 3, 4, and 5 (the “State Law Claims”)3 because they have no

relationship to the Bankruptcy Code and have no conceivable effect on the bankruptcy estate.

Lastly, KTBS argues the State Law Claims are not well-pleaded to survive a motion to dismiss.

           During the briefing period, Debtor filed a motion for leave to amend (the “Motion to

Amend”) stating:

           …pursuant to Fed. R. Civ. P 15, made applicable, by Fed. R. Bankr. P. 7015, [Debtor]
           respectfully requests an order allowing hi [sic] leave to amend the Complaint should the
           Court grant Defendant Kentucky Tax Bill Servicing, Inc.’s Motion to Dismiss. Under
           the rule, leave is to be granted freely. [AP ECF No. 23].

Debtor did not provide a proposed amended pleading with the Motion to Amend.

                                                 JURISDICTION

           The Court has subject matter jurisdiction over the claims in this adversary proceeding

and venue is proper in this District. 28 U.S.C. §§ 1334(b), 1408, 1409. Bankruptcy courts have

subject matter jurisdiction over “all cases under title 11,” and over “all civil proceedings” (1)

“arising under title 11” or (2) “arising in” a case under title 11 or (3) “related to” a case under

title 11. 28 U.S.C. § 1334(b). “The phrase ‘arising under title 11’ describes those proceedings

that involve a cause of action created or determined by a statutory provision of title 11, 1 Collier

on Bankruptcy para. 3.01[1][c][iii], and ‘arising in’ proceedings are those that, by their very

nature, could arise only in bankruptcy cases. Id. at para. 3.01[1][c][v].” In re Wolverine Radio

Co., 930 F.2d 1132, 1144 (6th Cir. 1991).

           A court has related-to jurisdiction if “the outcome of a proceeding could conceivably



3
    KTBS does not challenge the Court’s subject matter jurisdiction over Counts 1, 6, and 7.

                                                           4
Case 19-02009-tnw           Doc 33     Filed 02/21/20 Entered 02/21/20 10:55:04                    Desc Main
                                       Document     Page 5 of 13

have any effect on the estate being administered in bankruptcy. . . An action is related to

bankruptcy if the outcome could alter the debtor’s rights, liabilities, options, or freedom of

action (either positively or negatively) and which in any way impacts upon the handling and

administration of the bankrupt estate.” In re Wolverine Radio Co., 930 F.2d at 1141 (quoting

Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir. 1984) (emphasis in original)). Here, Debtor’s

underlying bankruptcy case is a chapter 13 proceeding and Debtor’s confirmed Plan provides

any non-exempt proceeds from this adversary proceeding will be paid to the chapter 13 Trustee

for the benefit of the bankruptcy estate. Thus, the Court has subject matter jurisdiction over all

the asserted claims since they “relate to” the Debtor’s chapter 13 case. See, e.g., Tolliver v.

Bank of Am. (In re Tolliver), 464 B.R. 720, 732–33 (Bankr. E.D. Ky. 2012) (finding jurisdiction

over state and federal law claims because any potential recovery could conceivably augment the

chapter 13 estate); Dawson v. J & B Detail, L.L.C. (In re Dawson), Nos. 05-22369, 05-1463,

2006 Bankr. LEXIS 4396, at *16 (Bankr. N.D. Ohio 2006) (“the outcome of [debtor’s]

nonbankruptcy claims against [defendants] would affect property of the estate and would

conceivably affect the success of [debtor’s] ongoing Chapter 13 plan”).

        Finally, to the extent any of the claims in the Complaint are non-core or so-called Stern

claims, the parties have consented to the Court’s entry of final orders in this proceeding.

“Article III permits bankruptcy courts to decide Stern claims submitted to them by consent.”

Wellness Int'l Network, Ltd. v. Sharif, 575 U.S. 665, 135 S. Ct. 1932, 1949 (2015).

                                MOTION TO DISMISS STANDARD

        Civil Rule 12(b)(6), which Bankruptcy Rule 7012(b)4 incorporates into adversary

proceedings, permits a defense on the basis that a complaint or counterclaim “fail[s] to state a


4
  Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11 U.S.C. §§ 101-
1532. References to the Federal Rules of Bankruptcy Procedure appear as “Bankruptcy Rule ___,” and references
to the Federal Rules of Civil Procedure appear as “Civil Rule ___.”

                                                       5
Case 19-02009-tnw        Doc 33     Filed 02/21/20 Entered 02/21/20 10:55:04               Desc Main
                                    Document     Page 6 of 13

claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). Civil Rule 8(a)(2), which

Bankruptcy Rule 7008(a) incorporates into adversary proceedings, provides that “[a] pleading

that states a claim for relief must contain . . . (2) a short and plain statement of the claim

showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2).

        The Supreme Court has explained that “[t]o survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). While a court must accept the complaint’s factual allegations as true

and construe its allegations in the light most favorable to the plaintiff, it may not accept

conclusions of law or unwarranted inferences cast in the form of factual allegations. Gregory v.

Shelby Cty., Tenn., 220 F.3d 433, 446 (6th Cir. 2000) (citations omitted). “A complaint may be

dismissed for failure to state a claim upon which relief can be granted when there is no legal

basis for the claim asserted, the facts are insufficient to make out a valid claim, or there is an

insurmountable bar to relief on the face of the complaint.” Breckenridge v. Johnson, Case No.

2:07-cv-0345, 2007 U.S. Dist. LEXIS 83856, at *2 (S.D. Ohio Nov. 13, 2007) (citing Rauch v.

Day & Night Mfg. Corp., 576 F.2d 697, 702 (6th Cir. 1978)).

                                           DISCUSSION

        A. Counts 1, 6, and 7

            1. There is No Private Cause of Action for Filing a False Proof of Claim, and
               Debtor’s Claim Must be Dismissed Along with His Claims for Injunctive and
               Declaratory Relief.

        Debtor alleges KTBS made false representations in its proof of claim filed in Debtor’s

underlying bankruptcy case by stating that it (1) held a secured claim, (2) held a valid judgment

lien against Debtor and his real property, (3) had a legally enforceable claim, and (4) was

entitled to interest on fees in violation of KRS § 134.452. Debtor argues that under § 105(a),


                                                  6
Case 19-02009-tnw        Doc 33    Filed 02/21/20 Entered 02/21/20 10:55:04                 Desc Main
                                   Document     Page 7 of 13

the Court may award monetary damages and declaratory and injunctive relief against KTBS

because it filed a false claim.

         A federal statute makes it a crime to “knowingly and fraudulently present[] any false

claim for proof against the estate of a debtor.” 18 U.S.C. § 152(4). However, as many courts

have explained, “there is no private cause of action under 18 U.S.C. § 152(4) for filing a false

proof of claim in a bankruptcy proceeding.” Heavrin v. Boeing Capital Corp., 246 F. Supp. 2d

728, 731 (W.D. Ky. 2003), aff’d sub nom. Heavrin v. Nelson, 384 F.3d 199 (6th Cir. 2004); see

also Yee v. Ditech Fin. LLC (In re Yee), No. NC-16-1237-JuFB, 2017 Bankr. LEXIS 2167, at *9

(B.A.P. 9th Cir. Aug. 3, 2017) (same); Wood v. U.S. (In re Wood), 341 B.R. 804 (Bankr. S.D.

Fla. 2006) (same); Clayton v. Raleigh Fed. Sav. Bank, 194 B.R. 793, 796 (M.D.N.C. 1996),

aff’d, 107 F.3d 865 (4th Cir. 1997) (same). Accordingly, Debtor’s claims cannot survive on this

basis.

         Debtor tries to sidestep 18 U.S.C. § 152(4) through reliance on § 105(a). Section 105 is

an omnibus provision allowing a broad exercise of power in the administration of a bankruptcy

case and states:

         The court may issue any order, process, or judgment that is necessary or
         appropriate to carry out the provisions of this title. No provision of this title
         providing for the raising of an issue by a party in interest shall be construed to
         preclude the court from, sua sponte, taking any action or making any determination
         necessary or appropriate to enforce or implement court orders or rules, or to
         prevent an abuse of process. 11 U.S.C. § 105(a).

         However, the Sixth Circuit has emphasized that Courts cannot use § 105 to

create a remedy for a violation of a Code provision where Congress did not explicitly

create one. See Pertuso v. Ford Motor Credit Co., 233 F.3d 417, 423 (6th Cir. 2000)

(“[W]e do not read § 105 as conferring on courts such broad remedial powers. The

‘provisions of this title’ simply denote a set of remedies fixed by Congress. A court

cannot legislate to add to them.”). There is no cause of action for “false claims” in the
                                                 7
Case 19-02009-tnw        Doc 33    Filed 02/21/20 Entered 02/21/20 10:55:04             Desc Main
                                   Document     Page 8 of 13

Code and Debtor’s attempt to distinguish Pertuso is without merit. The Circuit’s

interpretation of § 105(a) leaves no doubt that Count 1 must be dismissed because

§ 105(a) may not be used to create a private cause of action that does not otherwise

exist.

         Count 6, titled “Injunctive Relief,” requests an order enjoining KTBS from collecting or

receiving money on false claims. Injunctive relief is not an independent cause of action, it is a

remedy. Thompson v. JPMorgan Chase Bank, N.A., 563 F. App’x 440, 442 n.1 (6th Cir. 2014);

see also Brown v. Tax Ease Lien Servicing, LLC, No. 3:15-CV-00208-CRS, 2015 U.S. Dist.

LEXIS 157120, at *41 (W.D. Ky. Nov. 20, 2015) (a “claim for injunctive relief is a misnomer

and appropriately pleaded as relief for a particular claim.”). Accordingly, Count 6, which is not

a stand-alone claim, must be dismissed.

         Finally, Count 7 requests declaratory relief that KTBS acted unlawfully and fraudulently

in the filing of false proofs of claim. Count 7 must also be dismissed. The “Declaratory

Judgment Act has been understood to confer on federal courts unique and substantial discretion

in deciding whether to declare the rights of litigants.” Wilton v. Seven Falls Co., 515 U.S. 277,

286 (1995). “The Declaratory Judgment Act is procedural in nature and ‘does not create an

independent cause of action’ that can be invoked absent some showing of an articulated legal

wrong.” Doe v. Univ. of Dayton, 766 F. App’x 275, 291 (6th Cir. 2019) (citing Davis v. United

States, 499 F.3d 590, 594 (6th Cir. 2007)). “A court may dismiss as moot a claim for

declaratory relief where the claim duplicates or is wholly subsumed by another claim that has

been dismissed.” Bartlett v. Overslaugh, 169 F. Supp. 3d 99, 110 (D.D.C. 2016) (citing Boone

v. MountainMade Found., 684 F. Supp. 2d 1, 12 (D.D.C. 2010)); see also In re Old Cutters, Inc,

No. 1:13-CV-00057-EJL, 2014 U.S. Dist. LEXIS 45787, at *33 (D. Idaho Mar. 31, 2014)

(finding that a declaratory judgment action is moot “where the judgment, if granted, would have


                                                 8
Case 19-02009-tnw        Doc 33     Filed 02/21/20 Entered 02/21/20 10:55:04               Desc Main
                                    Document     Page 9 of 13

no effect either directly or collaterally on the plaintiff, the plaintiff would be unable to obtain

further relief based on the judgment and no other relief is sought in the action.”). With Count 1

dismissed, Debtor has no substantive right to be addressed via declaratory relief. Accordingly,

Count 7 is dismissed.

           2. Debtor’s Motion to Amend is Futile and Must be Denied.

       Debtor requested leave to amend his pleading. With leave of the court, a party may

further amend its pleadings after its first amendment (permitted “as a matter of course”), and

leave is to be given freely “when justice so requires.” FED. R. CIV. P. 15(a)(2). This Court has

discretion to permit further amendment, which discretion is limited by the liberal policy of

amendments in Civil Rule 15. Gen. Elec. Co. v. Sargent & Lundy, 916 F.2d 1119, 1130 (6th

Cir. 1990) (citations omitted).

       However, “[a] court need not grant leave to amend where amendment would be ‘futile.’”

Miller v. Calhoun Cty., 408 F.3d 803, 817 (6th Cir. 2005) (citing Foman v. Davis, 371 U.S. 178,

182 (1962)). “Amendment of a complaint is futile when the proposed amendment would not

permit the complaint to survive a motion to dismiss.” Miller, 408 F.3d at 817 (citation omitted).

       Here, not only is there no proposed amendment, there is no amendment which could be

made to fortify Count 1 (and thus Count 7). There simply is no private cause of action for filing

a false proof of claim. Similarly, as a matter of law, injunctive relief is not a cause of action. No

amendment to the Complaint can change this, and any amendment would be futile. Thus, as to

Counts 1, 6 and 7, the Motion to Amend is denied.

       B. The Court Will Abstain from Hearing the State Law Claims- Counts 2, 3, 4, and 5.

       Each of the remaining counts assert purely state law claims. Counts 2 and 3 assert

claims for violations of Kentucky statutory law; to-wit: filing illegal liens in violation of KRS

§ 434.155 and claiming interest on fees and other charges in violation of KRS § 134.452. Count


                                                  9
Case 19-02009-tnw        Doc 33     Filed 02/21/20 Entered 02/21/20 10:55:04               Desc Main
                                   Document      Page 10 of 13

4 asserts a slander of title claim under Kentucky law based on alleged illegal liens. Count 5

asserts abuse of process claims under Kentucky law based on the alleged improper employment

of judicial process to enforce illegal claims and liens.

       Although the Court has subject matter jurisdiction over the State Law Claims, the Court

will sua sponte abstain from hearing them pursuant to 28 U.S.C. § 1334(c)(1). “A bankruptcy

court may, sua sponte, in the interest of justice, comity with State courts or respect for State

law, abstain from hearing a particular proceeding arising in a bankruptcy case.” Dodd v. Micek

(In re Micek), Nos. 10-52848, 11-5048, 2012 Bankr. LEXIS 4361, at *7 (Bankr. E.D. Ky. Sep.

19, 2012) (citing 28 U.S.C. § 1334(c)(1)). Permissive abstention is governed by 28 U.S.C.

§ 1334(c)(1) which provides:

       Except with respect to a case under Chapter 15 of Title 11, nothing in this section
       prevents a district court in the interest of justice, or in the interest of comity with State
       courts or respect for State law, from abstaining from hearing a particular proceeding
       arising under title 11 or arising in or related to a case under title 11. 28 U.S.C. §
       1334(c)(1).

       Courts consider several factors when deciding whether to permissively abstain. Not

every factor “must be satisfied nor all factors weigh in favor of abstention for its exercise to be

appropriate,” and “the importance of various factors will vary with the circumstances of each

case, and no one factor is determinative.” PRN Pharm. Servs. v. Brownsburg Healthcare LLC

(In re Kentuckiana Healthcare, LLC), No. 3:12CV-705-S, 2014 U.S. Dist. LEXIS 29532, at *13

(W.D. Ky. Mar. 6, 2014) (citations omitted); see also Underwood v. United Student Aid Funds,

Inc. (In re Underwood), 299 B.R. 471, 476 (Bankr. S.D. Ohio 2003) (these “factors are

considerations, not compelling criteria, and are to be balanced by the court in reaching a

determination”). These non-exclusive factors include:

       (1) the effect or lack thereof on the efficient administration of the estate if a court
           recommends abstention;

       (2) the extent to which state law issues predominate over bankruptcy issues;
                                                 10
Case 19-02009-tnw        Doc 33     Filed 02/21/20 Entered 02/21/20 10:55:04           Desc Main
                                   Document      Page 11 of 13


       (3) the difficulty or unsettled nature of the applicable law;

       (4) the presence of a related proceeding commenced in state court or other non-
       bankruptcy court;

       (5) the jurisdictional basis, if any, other than 28 U.S.C. § 1334;

       (6) the degree of relatedness or remoteness of the proceeding to the main bankruptcy
       case;

       (7) the substance rather than form of an asserted core proceeding;

       (8) the feasibility of severing state law claims from core bankruptcy matters to allow
       judgments to be entered in state court with enforcement left to the bankruptcy court;

       (9) the burden of the bankruptcy court’s docket;

       (10) the likelihood that the commencement of the proceeding in bankruptcy court
       involves forum shopping by one of the parties;

       (11) the existence of a right to a jury trial;

       (12) the presence in the proceeding of non-debtor parties; and

       (13) any unusual or other significant factors.

       Berman v. Weddington (In re HNRC Dissolution Co.), Nos. 02-14261, 04-1684, 2005

Bankr. LEXIS 1415 (Bankr. E.D. Ky. July 28, 2005); PRN Pharm. Servs. 2014 U.S. Dist.

LEXIS 29532, at *14.

       Here, the balance of the applicable factors weigh in favor of abstention. There are

related proceedings in the state court, and state law issues not only predominate but are

exclusively at issue in the remaining counts. The parties’ briefs identify state law issues which

may be unsettled or difficult, including whether attorneys’ fees charged to Debtor’s mortgage

can be deemed “special damages” for purposes of a slander of title claim.

       A Kentucky state court is in a better position to decide the State Law Claims. As set

forth in the Complaint, Debtor’s claims and alleged damages stem from KTBS’s actions in

Kentucky state court and the judgment lien(s) which arose therein under Kentucky law.


                                                  11
Case 19-02009-tnw        Doc 33    Filed 02/21/20 Entered 02/21/20 10:55:04              Desc Main
                                  Document      Page 12 of 13

Further, issues of the validity of the various liens and claims were the subject of the 2015 Case.

The state court is clearly in a superior position to adjudicate the State Law Claims. As alleged in

the Complaint, the state court issued an opinion in the 2015 Case detailing KTBS’s actions both

before and during the case and made findings relevant to the State Law Claims.

       The remaining State Law Claims are non-core claims. There is no basis for this Court’s

jurisdiction other than 28 U.S.C. § 1334. Abstention will not affect the efficient administration

of the bankruptcy estate. The Court previously adjudicated Debtor’s objection to KTBS’s

claim, Debtor’s chapter 13 plan is confirmed and any proceeds from the State Law Claims will

simply augment the Debtor’s post-petition estate. The Court gives little weight to the burden of

its docket and Debtor’s apparent lack of forum shopping. These factors are significantly

outweighed by the overriding premise that the State Law Claims are grounded in Kentucky law

and arise from KTBS’s actions during two state court cases. The Court abstains from Counts 2

through 5 out of respect for state law and in comity with state courts and takes no action on the

Motion to Amend as to the State Law Claims.

       C.   Class Certification is Moot

       Debtor sought to certify this adversary proceeding as a class action. However, the Court

is dismissing or abstaining from hearing all of the claims in the Complaint. Moreover, the

proposed class representative’s individual claim under federal law lacks merit. Accordingly,

Debtor’s request to certify this proceeding as a class action is moot. See, e.g., In re Bentley, 607

B.R. 889, 898 (Bankr. E.D. Ky. 2019).

                                          CONCLUSION

       For the reasons set forth herein, it is hereby ORDERED Defendant’s Motion to Dismiss

is granted in part and Counts 1, 6, and 7 in the Complaint are DISMISSED with prejudice.

Debtor’s Motion for Leave to Amend Complaint as to Counts 1, 6 and 7 is DENIED. Based on


                                                12
      Case 19-02009-tnw          Doc 33      Filed 02/21/20 Entered 02/21/20 10:55:04                Desc Main
                                            Document      Page 13 of 13

                abstention, Counts 2, 3, 4, and 5, are DISMISSED without prejudice.




                                                             13



___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                  Signed By:
                                                                  Tracey N. Wise
                                                                  Bankruptcy Judge
                                                                  Dated: Friday, February 21, 2020
                                                                  (tnw)
